DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of Applicant's claim for priority to the following application(s), as applicable:
* application 2020-013256 filed on 30 January 2020.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 17 December 2020 is/are entered and considered by Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 recites:
A radiographic image processing device, comprising: 
a communicator that communicates with an external device; 
a storage that stores radiography data; and 
a controller, 
wherein 
the controller controls transmission of the radiography data and a request for confirming completion of save of the radiography data to the external device by the communicator, 
the controller sets a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data, and 
the controller deletes the personal information in the storage at the set deletion time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because sending patient data, request confirmation of receipt of the data, and setting a deletion time and subsequently deleting thereafter is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
For example, these steps are directed towards steps that would be performed in a medical facility using paper or other non-electronic forms of medical records.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because they are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
But for the controller computer generically recited with a high level of generality, nothing in the claim precludes the step of making decisions regarding the transmission/confirmation of data, and setting a time to delete from being performed in the human either mentally or with pen and paper. For example, setting a deletion time could be performed by a person looking at the data and thinking about the results, because nothing in the claim requires nothing more than mental steps to perform this step.
Dependent claim(s) recite(s) additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claim(s) 2-3, 5-10, 12, 14 reciting limitations further defining the abstract concept, which may be performed in the mind but for recitation of generic computer components, and/or may be a method of managing relationship or interactions between people).  
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
a communicator that communicates with an external device; 
a storage that stores radiography data; and 
a controller.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the communicator, the Specification as originally filed on 17 December 2020 generally discloses generic computer components (page 5 paragraph 0031, Figure 2 label 115).
Regarding the external devices, the Specification suggests that these are generic computer components invoked with a high level of generality to perform generic computer functions (page 5 paragraph 0031, for example).
Similarly, the storage has been disclosed as generic computer storage (Specification; page 4 paragraph 0024).
Regarding the controller, the Specification discloses a generic hardware processor for executing programmed software instruction in a generic manner (page 4 paragraph 0023).
These limitations amount to mere instructions to apply an exception (such invoking computers as a tool to perform the abstract idea) MPEP 2106.05(f)
Regarding the communication with external devices, this limitation merely adds insignificant extra-solution activity to the abstract idea (such as selecting a particular data source or type of data to be manipulated and/or other insignificant application). MPEP 2106.05(g))
Regarding the radiography data, this limitation amounts to generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract concept to a particular radiographic environment, whereas the abstract concept could be practiced on any type of underlying data, and the radiographic data does not place any meaningful limit on the abstract concept). MPEP 2106.05(h))
Dependent claim(s) recite(s) additional subject matter which amount to limitation(s) consistent with the additional element(s) in the independent claims (such as claim(s) 2, 8 reciting a computer interface for data input from a user, additional limitation(s) which amount(s) to invoking computers as a tool to perform the abstract idea, claim(s) 4-5, 9, 12 reciting deleting data, claim(s) 11 reciting encryption, claim(s) 13 reciting wireless communication, claims (15) reciting a radiographic imaging device, additional limitation(s) which add(s) insignificant extra-solution activity to the abstract idea).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: a communicator that communicates with an external device; a storage that stores radiography data; and  a controller; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the communication with external devices, this limitation amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claim(s) recite(s) additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim(s) 4-5, 9, 12 reciting deleting data, Applicant admitting that deleting radiographic data is considered well-understood, routine, and conventional in the art page 1 paragraph 0003 disclosing a “standard” for deleting radiographic data; claim(s) 11 reciting encryption, Lyshkow (20090164253) teaches that encrypting data for network communication and storage is extremely well-understood, routine, and conventional in the art (page 4 paragraph 0030 illustrating do so for the purpose of legal compliance); claim(s) 13 reciting wireless communication, Lyshkow teaches standard wireless communications protocols as well-understood, routine, and conventional in the art (Abstract); claims (15) reciting a radiographic imaging device, Lyshkow teaches a wide variety of radiology imaging technology as being well-understood, routine, and conventional (page 1 paragraph 0004)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 16 recites:
A radiographic image processing method for a radiographic image processing device, 
the device comprising: 
a communicator that communicates with an external device; and 
a storage that stores radiography data, and 
the method comprising: 
controlling transmission of the radiography data and a request for confirming completion of save of the radiography data to the external device by the communicator, 
setting a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data, and 
deleting the personal information in the storage at the set deletion time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because sending patient data, request confirmation of receipt of the data, and setting a deletion time and subsequently deleting thereafter is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
For example, these steps are directed towards steps that would be performed in a medical facility using paper or other non-electronic forms of medical records.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because they are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
But for the controller computer generically recited with a high level of generality, nothing in the claim precludes the step of making decisions regarding the transmission/confirmation of data, and setting a time to delete from being performed in the human either mentally or with pen and paper. For example, setting a deletion time could be performed by a person looking at the data and thinking about the results, because nothing in the claim requires nothing more than mental steps to perform this step.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
the device comprising: 
a communicator that communicates with an external device; and 
a storage that stores radiography data.
The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the communicator, the Specification as originally filed on 17 December 2020 generally discloses generic computer components (page 5 paragraph 0031, Figure 2 label 115).
Regarding the external devices, the Specification suggests that these are generic computer components invoked with a high level of generality to perform generic computer functions (page 5 paragraph 0031, for example).
Similarly, the storage has been disclosed as generic computer storage (Specification; page 4 paragraph 0024).
Regarding the controller, the Specification discloses a generic hardware processor for executing programmed software instruction in a generic manner (page 4 paragraph 0023).
These limitations amount to mere instructions to apply an exception (such invoking computers as a tool to perform the abstract idea) MPEP 2106.05(f)
Regarding the communication with external devices, this limitation merely adds insignificant extra-solution activity to the abstract idea (such as selecting a particular data source or type of data to be manipulated and/or other insignificant application). MPEP 2106.05(g))
Regarding the radiography data, this limitation amounts to generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract concept to a particular radiographic environment, whereas the abstract concept could be practiced on any type of underlying data, and the radiographic data does not place any meaningful limit on the abstract concept). MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: the device comprising: a communicator that communicates with an external device; and a storage that stores radiography data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the communication with external devices, this limitation amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim 17 recites:
A non-transitory computer readable medium storing a program that makes a computer of a radiographic image processing device perform processing, 
the device comprising: 
a communicator that communicates with an external device; and 
a storage that stores radiography data, and 
the processing comprising: 
controlling transmission of the radiography data and a request for confirming completion of save of the radiography data to the external device by the communicator, 
setting a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data, and 
deleting the personal information in the storage at the set deletion time.
Step 1:
The claim as a whole falls within at least one statutory category, i.e. a process, machine, manufacture, or composition of matter.
Step 2A Prong One:
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Certain methods of organizing human activity” because sending patient data, request confirmation of receipt of the data, and setting a deletion time and subsequently deleting thereafter is directed towards managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). MPEP 2106.04(a)(2)(II)
For example, these steps are directed towards steps that would be performed in a medical facility using paper or other non-electronic forms of medical records.
The highlighted portion, as drafted, is a process that, under its broadest reasonable interpretation, falls under “Mental processes” because they are directed towards concepts performed in the human mind (including an observation, evaluation, judgment, opinion). MPEP 2106.04(a)(2)(III)
But for the controller computer generically recited with a high level of generality, nothing in the claim precludes the step of making decisions regarding the transmission/confirmation of data, and setting a time to delete from being performed in the human either mentally or with pen and paper. For example, setting a deletion time could be performed by a person looking at the data and thinking about the results, because nothing in the claim requires nothing more than mental steps to perform this step.
Step 2A Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional element(s), if any:
the device comprising: 
a communicator that communicates with an external device; and 
a storage that stores radiography data.
	The additional element(s) do(es) not integrate the abstract idea into a practical application, other than the abstract idea per se.
Regarding the communicator, the Specification as originally filed on 17 December 2020 generally discloses generic computer components (page 5 paragraph 0031, Figure 2 label 115).
Regarding the external devices, the Specification suggests that these are generic computer components invoked with a high level of generality to perform generic computer functions (page 5 paragraph 0031, for example).
Similarly, the storage has been disclosed as generic computer storage (Specification; page 4 paragraph 0024).
Regarding the controller, the Specification discloses a generic hardware processor for executing programmed software instruction in a generic manner (page 4 paragraph 0023).
These limitations amount to mere instructions to apply an exception (such invoking computers as a tool to perform the abstract idea) MPEP 2106.05(f)
Regarding the communication with external devices, this limitation merely adds insignificant extra-solution activity to the abstract idea (such as selecting a particular data source or type of data to be manipulated and/or other insignificant application). MPEP 2106.05(g))
Regarding the radiography data, this limitation amounts to generally link the abstract idea to a particular technological environment or field of use (such as limiting the abstract concept to a particular radiographic environment, whereas the abstract concept could be practiced on any type of underlying data, and the radiographic data does not place any meaningful limit on the abstract concept). MPEP 2106.05(h))
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, the additional elements do not integrate the judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Accordingly, the claim recites an abstract idea.
Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use.
The additional elements of: the device comprising: a communicator that communicates with an external device; and a storage that stores radiography data; amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and/or generally link the abstract idea to a particular technological environment or field of use, as discussed above and incorporated herein.
Mere instructions to apply an exception, insignificant extra-solution activity, and linking to a particular technological environment using a generic computer component cannot provide an inventive concept.
Regarding the communication with external devices, this limitation amount(s) to element(s) that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 10-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyshkow in view of Kargar (20100002919).

	Claim 1: Lyshkow teaches:
A radiographic image processing device (page 2 paragraph 0012 illustrating a processing device, page 1 paragraph 0004 illustrating processing radiology images), comprising: 
a communicator that communicates with an external device (Figure 7 label 100 illustrating communication software, label 120 illustrating DICOM device [considered to be a form of “external device”]); 
a storage that stores radiography data (Figure 7 label 102, 104 illustrating file storage on the remote DICOM device, page 1 paragraph 0004 illustrating the file containing radiology images); and 
a controller (Figure 7 label 100, page 3 paragraph 0019 illustrating a controller on a mobile phone 100), 
wherein 
the controller controls transmission of the radiography data (Figure 7 label 500 illustrating initiating storage to the DICOM device, wherein the DICOM file contains radiology images according to page 1 paragraph 0004) and a request for confirming completion of save of the radiography data to the external device by the communicator (Figure 7 label 700, page 3 paragraph 0022 illustrating a DICOM Commit request [considered to be a form of “request for confirming completion of save”]), 
after confirming completion of save of the radiography data, the controller deletes the personal information in the storage at the set deletion time (page 3 paragraph 0022 illustrating deleting the DICOM file [considered to be inclusive of “personal information” contained in the DICOM file] any time after transfer).
Lyshkow does not teach:
the controller sets a deletion time to delete personal information included in the transmitted radiography data.
Kargar teaches:
the controller sets a deletion time to delete personal information included in the transmitted radiography data (page 4 paragraph 0028 illustrating deleting patient data after a relative date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the relative date deletion of Kargar within the radiology image storage system of Lyshkow with the motivation of freeing up storage space while preventing common user errors associated with manual deletion (Kargar; page 1 paragraph 0006).

Claim 2: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
further comprising: 
an operation interface (Figure 11 illustrating a user interface), 
input operation received by the operation interface (Figure 11 illustrating receiving user input via the user interface).
Lyshkow does not teach:
wherein the controller sets the deletion time based on input operation received by the operation interface.
Kargar teaches:
wherein the controller sets the deletion time based on input operation received by the operation interface (page 4 paragraph 0028 illustrating allowing users of the system to specify a relative date/time after which patient data will be deleted).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the ability to set the relative date deletion of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of allowing users to customize any time period that would suit the user’s purpose (Kargar; page 4 paragraph 0028).

Claim 3: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 2 (as discussed above and incorporated herein).
Lyshkow does not teach:
wherein a period from a time when completion of save is confirmed to the deletion time is longer than a predetermined shortest time limit.
Kargar teaches:
wherein a period from a time when completion of save is confirmed to the deletion time is longer than a predetermined shortest time limit (page 4 paragraph 0028 illustrating the time when storage commitment has been received from the PACS storage system [considered to be a form of “completion of save is confirmed”] to the deletion exceeds a specified period, e.g. 6-months [considered to be a form of “predetermined shortest time limit”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the relative date deletion of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of freeing up storage space while preventing common user errors associated with manual deletion (Kargar; page 1 paragraph 0006).

Claim 4: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 2 (as discussed above and incorporated herein).
Lyshkow does not teach:
wherein the controller deletes the personal information at a time when a predetermined condition is met after the deletion time.
Kargar teaches:
wherein the controller deletes the personal information at a time when a predetermined condition is met after the deletion time (page 4 paragraph 0028 illustrating determining if a file has been archived and the relative date for holding has expired).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the relative date deletion of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of preventing the user from mistakenly deleting an image that should not be deleted (Kargar; page 1 paragraph 0006).

Claim 5: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 4 (as discussed above and incorporated herein).
Lyshkow further teaches:
further comprising: 
a display that displays contents of the radiography data (Figure 11 illustrating displaying selected DICOM radiology file), 
Lyshkow does not teach:
wherein 
the controller determines, as the predetermined condition, whether change or selection of display or processing of the contents of the radiography data related to the personal information to be deleted is possible, and 
in a case in which neither the change nor the selection is possible, the controller deletes the personal information.
Kargar teaches:
the controller determines, as the predetermined condition, whether change or selection of display or processing of the contents of the radiography data related to the personal information to be deleted is possible (page 4 paragraph 0026 illustrating archiving data into a recycling bin that prevents the archived DICOM file from being selected or view, and marking the data as eligible for deletion), and 
in a case in which neither the change nor the selection is possible, the controller deletes the personal information (page 4 pragraph 0026, 0028 illustrating deleting archived DICOM files in the recycling bin [considered to be “neither the change nor the selection is possible”] because the file is not selectable from the repository for viewing, does not appear in the search list, and is otherwise not available for further manipulation).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the recycling bin of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of preventing the user from mistakenly deleting an image that should not be deleted (Kargar; page 1 paragraph 0006), as well as realizing other benefits of a file recycling bin, such as allowing the user to retrieve previously archived/deleted data, as is well known in the art.

Claim 6: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 5 (as discussed above and incorporated herein).
Lyskow does not teach:
wherein the case in which neither the change nor the selection is possible includes a period in which the controller switches display contents on the display.
Kargar teaches:
wherein the case in which neither the change nor the selection is possible includes a period in which the controller switches display contents on the display (page 4 paragraph 0026 illustrating the repository not displaying the archived DICOM file through the repository or on examination list or search results [considered to be a form of “switches display contents”]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the recycling bin of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of preventing the user from mistakenly deleting an image that should not be deleted (Kargar; page 1 paragraph 0006), as well as realizing other benefits of a file recycling bin, such as allowing the user to retrieve previously archived/deleted data, as is well known in the art.

Claim 10: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the controller performs a setting for restriction of disclosure of the personal information included in the radiography data kept in the storage (page 7 paragraph 0047 illustrating using DICOM encryption of healthcare data).

Claim 11: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 10 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the setting includes encryption of the personal information (page 7 paragraph 0047 illustrating using DICOM encryption of healthcare data).

Claim 12: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the controller deletes the radiography data including the personal information (page 3 paragraph 0022 illustrating deleting the DICOM file).
Lyshkow does not teach:
in a case in which the radiography data kept in the storage is not designated as data not to be deleted.
Kargar teaches:
in a case in which the radiography data kept in the storage is not designated as data not to be deleted (page 4 pragraph 0026, 0028 illustrating deleting archived DICOM files in the recycling bin).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the recycling bin of Kargar within the radiology image storage system of Lyshkow in view of Kargar with the motivation of preventing the user from mistakenly deleting an image that should not be deleted (Kargar; page 1 paragraph 0006), as well as realizing other benefits of a file recycling bin, such as allowing the user to retrieve previously archived/deleted data, as is well known in the art.

Claim 13: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the communicator wirelessly communicates with the external device (Figure 7 illustrating wireless cellphone).

Claim 14: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 13 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the controller monitors condition of wireless communication with the external device, and the controller controls a time to transmit the radiography data and the request for confirming completion of save to the external device based on result of monitoring (page 5-6 paragraph 0033-0034 illustrating monitoring the available connectivity pathway and automatically select the most appropriate Internet connection for performing the DICOM Commit).

Claim 15: Lyshkow in view of Kargar teach:
A radiography system, comprising: the radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
 Lyshkow further teaches:
a radiography device that takes radiographic images (page 4-5 paragraph 0031 illustrating medical scanners such as Magnetic Resonance (MR) Imagers, or Computerized Tomography (CT) Scanners).

Claim 16: Lyshkow teaches:
A radiographic image processing method (Abstract illustrating a method) for a radiographic image processing device (page 2 paragraph 0012 illustrating a processing device, page 1 paragraph 0004 illustrating processing radiology images), 
the device comprising: 
a communicator that communicates with an external device (Figure 7 label 100 illustrating communication software, label 120 illustrating DICOM device [considered to be a form of “external device”]); and 
a storage that stores radiography data (Figure 7 label 102, 104 illustrating file storage on the remote DICOM device, page 1 paragraph 0004 illustrating the file containing radiology images), and 
the method comprising: 
controlling transmission of the radiography data (Figure 7 label 500 illustrating initiating storage to the DICOM device, wherein the DICOM file contains radiology images according to page 1 paragraph 0004) and a request for confirming completion of save of the radiography data to the external device by the communicator (Figure 7 label 700, page 3 paragraph 0022 illustrating a DICOM Commit request [considered to be a form of “request for confirming completion of save”]), and 
deleting the personal information in the storage at the set deletion time (page 3 paragraph 0022 illustrating deleting the DICOM file [considered to be inclusive of “personal information” contained in the DICOM file] any time after transfer).
Lyshkow does not teach:
setting a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data.
Kargar teaches:
setting a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data (page 4 paragraph 0028 illustrating deleting patient data after a relative date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the relative date deletion of Kargar within the radiology image storage system of Lyshkow with the motivation of freeing up storage space while preventing common user errors associated with manual deletion (Kargar; page 1 paragraph 0006).

Claim 17: Lyshkow teaches:
A non-transitory computer readable medium storing a program that makes a computer (Figure 1 illustrating a computerized software storage) of a radiographic image processing device perform processing (page 2 paragraph 0012 illustrating a processing device, page 1 paragraph 0004 illustrating processing radiology images), 
the device comprising: 
a communicator that communicates with an external device (Figure 7 label 100 illustrating communication software, label 120 illustrating DICOM device [considered to be a form of “external device”]); and 
a storage that stores radiography data (Figure 7 label 102, 104 illustrating file storage on the remote DICOM device, page 1 paragraph 0004 illustrating the file containing radiology images), and 
the processing comprising: 
controlling transmission of the radiography data (Figure 7 label 500 illustrating initiating storage to the DICOM device, wherein the DICOM file contains radiology images according to page 1 paragraph 0004) and a request for confirming completion of save of the radiography data to the external device by the communicator (Figure 7 label 700, page 3 paragraph 0022 illustrating a DICOM Commit request [considered to be a form of “request for confirming completion of save”]), and 
deleting the personal information in the storage at the set deletion time (page 3 paragraph 0022 illustrating deleting the DICOM file [considered to be inclusive of “personal information” contained in the DICOM file] any time after transfer).
Kargar teaches:
setting a deletion time to delete personal information included in the transmitted radiography data after confirming completion of save of the radiography data (page 4 paragraph 0028 illustrating deleting patient data after a relative date).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the relative date deletion of Kargar within the radiology image storage system of Lyshkow with the motivation of freeing up storage space while preventing common user errors associated with manual deletion (Kargar; page 1 paragraph 0006).

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyshkow in view of Kargar as applied to parent claim 1 above, and further in view of Robertson (Hospital, radiology, and picture archiving and communication systems).

Claim 7: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein 
the controller selects a piece of the radiography data for which notification of confirming completion of save is not obtained from the external device among pieces of the radiography data stored in the storage (Figure 7 label 702 illustrating the DICOM Commit has failed).
Lyshkow in view of Kargar do not teach:
the controller resend the request for confirming completion of save for the selected piece of the radiography data to the external device.
Robertson teaches:
the controller resend the request for confirming completion of save for the selected piece of the radiography data to the external device (page S21 column 2 paragraph 1 illustrating automatically retrying when a DICOM study has not been confirmed as being received by the server).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the automatic retry of Robertson within the radiology image storage system of Lyshkow in view of Kargar with the motivation of ensuring that the DICOM imaging study gets to the desired destination in its entirety, and thereby providing improved patient care with complete patient data records (Robertson; page S21 column 2 paragraph 1).

Claim 8: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 7 (as discussed above and incorporated herein).
Lyshkow in view of Kargar do not teach:
wherein the controller sends the request for confirming completion of save again to the external device in a case in which the controller obtains a command to resend the request from an outside via the communicator.
Robertson teaches:
wherein the controller sends the request for confirming completion of save again to the external device in a case in which the controller obtains a command to resend the request from an outside via the communicator (page S21 column 2 paragraph 1 illustrating automatically retrying when a DICOM study has not been confirmed as being received by the server).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the automatic retry of Robertson within the radiology image storage system of Lyshkow in view of Kargar and Robertson with the motivation of ensuring that the DICOM imaging study gets to the desired destination in its entirety, and thereby providing improved patient care with complete patient data records (Robertson; page S21 column 2 paragraph 1).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyshkow in view of Kargar as applied to parent claim 1 above, and further in view of Oglevee (Losing images in digital radiology: more than you think).

Claim 9: Lyshkow in view of Kargar teach:
The radiographic image processing device according to claim 1 (as discussed above and incorporated herein).
Lyshkow further teaches:
wherein the controller deletes the personal information (page 3 paragraph 0022 illustrating deleting the DICOM radiology file); and 
a case in which the controller fails to obtain the notification of confirming completion of save from the external device (page 3 paragraph 0022 illustrating a failure or refusal to commit).
Lyskow does not teach deleting the person information when the notification is not obtained.
Oglevee teaches that when an image fails to commit, that image should be aborted, and instead a different sending device should be used if the image is still desired to be committed (page 270 Figure 8).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to include the abortion of Oglevee within the radiology image storage system of Lyshkow in view of Kargar with the motivation of preventing domino/cascade of other normal images (Oglevee; page 266 column 1 paragraph 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Coe (JAVA Server Reliability in the Presence of Failures) teaches aborting DICOM commit requests after failure (Abstract).
Holt (20130268740) teaches self-destructing files after a period of time (page 7 paragraph 0072).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN N NGUYEN whose telephone number is (571)272-0259. The examiner can normally be reached Monday-Friday 9AM-5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MORGAN ROBERT W (SPE) can be reached on (571)272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.N./Examiner, Art Unit 3626                                                                                                                                                                                                        


/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626